PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 17-1479
                    _____________


       ENCOMPASS INSURANCE COMPANY

                                       Appellant
                           v.

 STONE MANSION RESTAURANT INCORPORATED
              _____________

      Appeal from the United States District Court
       for the Western District of Pennsylvania
                 (No. 2-17-CV-00125)
        District Judge: Hon. Arthur J. Schwab

              Argued: October 12, 2017

                    _____________


Before: CHAGARES, JORDAN, FUENTES, Circuit Judges.

               (Filed: August 22, 2018)
Joshua R. Guthridge, Esq. [ARGUED]
R. Sean O’Connell, Esq.
Robb Leonard Mulvihill LLP
BNY Mellon Center, Suite 2300
500 Grant Street
Pittsburgh, PA 15219

       Counsel for Appellant

Miles A. Kirshner, Esq. [ARGUED]
Kyle T. McGee, Esq.
Margolis Edelstein
535 Smithfield Street, Suite 1100
Pittsburg, PA 15222

       Counsel for Appellee

                        ____________

                          OPINION
                        ____________


CHAGARES, Circuit Judge.

        This appeal, which presents issues of statutory
interpretation, stems from a tragic automobile crash that killed
the intoxicated driver and seriously injured the sole passenger.
Encompass Insurance Company (“Encompass”), the liability
carrier for the vehicle, settled the passenger’s claims against
the driver’s estate and all other possible parties, including
Stone Mansion Restaurant Incorporated (“Stone Mansion”) —
the restaurant that allegedly overserved the driver. Thereafter,




                               2
Encompass brought the instant action against Stone Mansion
in Pennsylvania state court, seeking contribution under state
law. Stone Mansion removed the case to the United States
District Court for the Western District of Pennsylvania.
Following a dispute over removal, the District Court concluded
that the case was properly before it and later dismissed the case
pursuant to Federal Rule of Civil Procedure 12(b)(6).
Encompass appeals both the decision on the removal and the
dismissal. For the reasons stated below, we will affirm in part
and reverse in part.

                               I.

       On the night of March 20 and the early morning of
March 21, 2011, Brian Viviani attended an event at Stone
Mansion, a restaurant in Pittsburgh, Pennsylvania. The
restaurant allegedly furnished him with alcohol until he
became intoxicated and then continued to serve him alcohol.
Thereafter, Viviani left Stone Mansion and drove away in an
automobile with Helen Hoey, who had hosted the event. After
Viviani drove a short distance, the vehicle struck a guardrail
and flipped onto its roof, killing him and causing Hoey
significant injury.

       Hoey filed a civil action against Viviani’s estate on July
25, 2013, in the Court of Common Pleas of Allegheny County,
Pennsylvania. She alleged that the accident occurred because
Viviani was driving while intoxicated. His estate tendered the
defense against the lawsuit to Encompass, which was at all
relevant times the liability insurance carrier for the vehicle.
Encompass reached a settlement agreement with Hoey,
whereby it paid her $600,000 and she released her claims
against all possible defendants.




                               3
        Encompass, a citizen of Illinois, then brought the instant
action against Stone Mansion, a Pennsylvania corporation, in
the Court of Common Pleas of Allegheny County. Encompass
alleged that: (1) it stands in the shoes of the insured, Viviani’s
estate; (2) Stone Mansion served Viviani alcohol while he was
visibly intoxicated; (3) “[u]nder Pennsylvania’s Dram Shop
law, a business or individual who serves alcohol to a visibly
intoxicated person is legally responsible for any damage that
person might cause”; and (4) as a joint tortfeasor under the
Uniform Contribution Among Tort-feasors Act (“UCATA”),
Stone Mansion is liable to Encompass for contribution.
Appendix (“App.”) 36–44.

       In email correspondence between counsel for
Encompass and for Stone Mansion, counsel for Stone Mansion
agreed to accept electronic service of process instead of
requiring formal service. Specifically, counsel for Stone
Mansion informed counsel for Encompass that “[i]n the event
your client chooses to file suit in this matter, I will be
authorized to accept service of process” and that “if and when
you do file, provide your Complaint to me along with an
Acceptance form.”1 App. 85. Minutes later, counsel for
Encompass replied in relevant part, “Thank you . . . for
agreeing to accept service.” Id. On January 23, 2017,
Encompass sent Stone Mansion a copy of the filed complaint

       1
         In lieu of the usual manner of service, Pennsylvania’s
Rules of Civil Procedure permit a “defendant or his authorized
agent [to] accept service of original process by filing a separate
document” that is “substantially in the [provided] form.” Pa.
R. Civ. P. 402(b). The form provided contains a caption, the
heading “Acceptance of Service,” and a brief statement that the
undersigned accepts service and is authorized to do so.




                                4
and a service acceptance form via email. Counsel for Stone
Mansion replied, “I will hold the acceptance of service until I
get the docket n[umber].” App. 92. That same day,
Encompass provided the docket number; however, Stone
Mansion did not return the acceptance form. App. 95, 99.
Instead, on January 26, counsel for Stone Mansion responded:

      Thank you for your patience in this regard. . . . I
      want to explain why I have not yet returned the
      Acceptance of Service form.
              Noting that there is diversity of
      citizenship, and an amount in controversy in
      excess of $75,000, we are considering removing
      this action to federal court. While 28 USC [sic]
      §1441(b) generally prevents a resident defendant
      from removing an action to federal court in its
      own state, the language of the statute precludes
      such removal when a resident defendant has been
      “properly joined and served”. We are aware of
      an opinion from Chief Judge Conti in the
      Western District of PA, interpreting this to mean
      that a resident defendant can remove prior to
      being served.
              I fully acknowledge having agreed prior
      to your filing suit that we will accept service. I
      maintain that agreement, but because it may
      affect our client’s procedural ability to remove
      the case, I have to hold off doing so until after
      the Notice of Removal is filed. I expect this will
      happen in the next one or two days. Happy to
      discuss this with you over the phone if you
      desire.




                              5
Ohio App. 99.

       Thereafter, prior to formal acceptance, Stone Mansion
timely removed the matter to the United States District Court
for the Western District of Pennsylvania. Encompass filed a
motion to remand the matter to the Pennsylvania state trial
court on the grounds that removal was improper pursuant to the
forum defendant rule; however, the District Court denied the
motion. The District Court concluded that the forum defendant
rule does not apply because it precludes removal only “if any
of the parties in interest properly joined and served as
defendants is a citizen of the State in which [the] action is
brought” and because Stone Mansion’s counsel “did not accept
service of [Encompass’] Complaint until after [it] filed a
Notice of Removal.” App. 3–4 (quoting 28 U.S.C. § 1441).

        Stone Mansion then moved to dismiss the action under
Federal Rule of Civil Procedure 12(b)(6), arguing that
Pennsylvania’s Dram Shop law establishes liability for liquor
licensees only “in favor of third persons on account of damages
inflicted upon them” and that neither Encompass nor the estate
of Viviani are in that class of persons. App. 104–08. The
District Court granted the motion to dismiss with prejudice,
noting:

      The plain, unambiguous reading of [the Dram
      Shop law] indicates that a licensee, such as Stone
      Mansion, is liable only to third persons (Hoey in
      this case), for damages inflicted upon the third
      person — off the licensee’s premises — by a
      customer of the licensee (Viviani in this case),
      but only when the licensee furnishes that
      customer (Viviani) with alcohol when he was




                              6
       visibly intoxicated. [The Dram Shop law], with
       its limited scope, indicates that Stone Mansion
       may have been liable to Hoey — depending upon
       whether Stone Mansion served Viviani alcohol
       while he was visibly intoxicated. Encompass’
       Complaint establishes that Encompass is acting
       as if it were Viviani in order to recover under
       Pennsylvania’s Uniform Contribution Among
       Tortfeasors Act. Because the[r]e is no potential
       cognizable claim under [the Dram Shop law] as
       between Viviani/Encompass and Stone
       Mansion, there is likewise no claim for
       contribution, and thus, Stone Mansion’s Motion
       to Dismiss will be granted.

App. 16. Encompass then filed a motion for reconsideration,
arguing that it was not proceeding under the Dram Shop law,
but rather the UCATA. Encompass contended that it had
included the Dram Shop law in its complaint and previous
briefings “only to establish that the Stone Mansion was a joint
tortfeasor in the action brought by Hoey — i.e. a person jointly
or severally liable in tort.” App. 150. The District Court
denied the motion for reconsideration, noting that the relevant
provision of the Dram Shop law “limits a liquor licensee’s
liability, whereas Encompass’ argument sought to expand a
licensee’s liability.” App. 20. Encompass timely filed a notice
of appeal.

                              II.

       The District Court exercised jurisdiction pursuant to 28
U.S.C. § 1332. Because the District Court’s dismissal of the
action and denial of the motion for reconsideration constitute




                               7
final decisions, this Court has appellate jurisdiction under 28
U.S.C. § 1291.

        “We exercise plenary review over the denial of a motion
to remand to the extent that the underlying basis is a legal
question. . . .” Ario v. Underwriting Members of Syndicate 53
at Lloyds for 1998 Year of Account, 618 F.3d 277, 287 (3d Cir.
2010). We likewise exercise plenary review of a motion to
dismiss pursuant to Rule 12(b)(6). Bruni v. City of Pittsburgh,
824 F.3d 353, 360 (3d Cir. 2016). We must “accept all factual
allegations as true, construe the complaint in the light most
favorable to the plaintiff, and determine whether, under any
reasonable reading of the complaint, the plaintiff may be
entitled to relief.” Id. (quoting Fowler v. UPMC Shadyside,
578 F.3d 203, 210 (3d Cir. 2009)).

                              III.

      On appeal, Encompass raises two issues: (1) whether
the District Court erred in denying Encompass’ motion to
remand the matter to the Pennsylvania state trial court; and (2)
whether the District Court erred in dismissing the matter.

                              A.

       We first consider whether the District Court erred in
denying Encompass’ motion to remand this case to the
Pennsylvania state trial court. Removal of state court actions
to federal district court is governed by 28 U.S.C. §§ 1441–55.
The general removal statute provides:

       Except as otherwise expressly provided by Act
       of Congress, any civil action brought in a State




                               8
       court of which the district courts of the United
       States have original jurisdiction, may be
       removed by the defendant or the defendants, to
       the district court of the United States for the
       district and division embracing the place where
       such action is pending.

28 U.S.C. § 1441(a). Where federal jurisdiction is premised
only on diversity of the parties, the forum defendant rule
applies. That rule provides that “[a] civil action otherwise
removable solely on the basis of [diversity jurisdiction] may
not be removed if any of the parties in interest properly joined
and served as defendants is a citizen of the State in which such
action is brought.” Id. § 1441(b)(2). This Court has long held
that the forum defendant rule is procedural rather than
jurisdictional, except where “the case could not initially have
been filed in federal court.” Korea Exch. Bank, N.Y. Branch
v. Trackwise Sales Corp., 66 F.3d 46, 50 (3d Cir. 1995); see
also Roxbury Condo. Ass’n v. Anthony S. Cupo Agency, 316
F.3d 224, 227 (3d Cir. 2003).

                               1.

       Encompass first argues that the District Court
misinterpreted the forum defendant rule, ignoring its intent and
construing it “in a manner that necessarily would create a
nonsensical result that Congress could not have intended.”
Encompass Br. 11. When interpreting a statute, we “must
begin with the statutory text.” United States v. Moreno, 727
F.3d 255, 259 (3d Cir. 2013). “It is well-established that,
‘[w]here the text of a statute is unambiguous, the statute should
be enforced as written and only the most extraordinary
showing of contrary intentions in the legislative history will




                               9
justify a departure from that language.’” McMaster v. E.
Armored Servs., Inc., 780 F.3d 167, 170 (3d Cir. 2015)
(quoting Murphy v. Millennium Radio Grp. LLC, 650 F.3d
295, 302 (3d Cir. 2011)). Nevertheless, it is also a “basic tenet
of statutory construction . . . that courts should interpret a law
to avoid absurd or bizarre results.” In re Kaiser Aluminum
Corp., 456 F.3d 328, 338 (3d Cir. 2006); see also Moreno, 727
F.3d at 259 (noting that “[w]hen the statute’s language is plain,
the sole function of the courts — at least where the disposition
required by the te[x]t is not absurd — is to enforce it according
to its terms” (quoting Lamie v. United States Tr., 540 U.S. 526,
534 (2004)). An absurd interpretation is one that “defies
rationality or renders the statute nonsensical and superfluous.”
Moreno, 727 F.3d at 259 (quoting United States v. Fontaine,
697 F.3d 221, 228 (3d Cir. 2012)).

        Starting with the text, we conclude that the language of
the forum defendant rule in section 1441(b)(2) is unambiguous.
Its plain meaning precludes removal on the basis of in-state
citizenship only when the defendant has been properly joined
and served. Thus, it remains for us to determine whether there
has been a “most extraordinary showing of contrary intentions”
and consider whether this literal interpretation leads to “absurd
or bizarre results.”2

       2
          We note that district courts that have considered
application of the forum defendant rule to pre-service removal
are split on the issue. Compare, e.g., Parker Hannifin Corp. v.
Fed. Ins. Co., 23 F. Supp. 3d 588, 596 (W.D. Pa. 2014)
(concluding that “the forum defendant rule does not apply to
this case because plaintiffs failed to properly serve [the in-state
defendant] prior to removal of this case to federal court”);
Valido-Shade v. Wyeth, LLC, 875 F. Supp. 2d 474, 478 (E.D.




                                10
        We therefore turn to section 1441, which contains the
forum defendant rule. Section 1441 exists in part to prevent
favoritism for in-state litigants, Dresser Indus., Inc. v.
Underwriters at Lloyd’s of London, 106 F.3d 494, 499 (3d Cir.
1997), and discrimination against out-of-state litigants,
McSparran v. Weist, 402 F.2d 867, 876 (3d Cir. 1968). The
specific purpose of the “properly joined and served” language
in the forum defendant rule is less obvious. The legislative
history provides no guidance; however, courts and
commentators have determined that Congress enacted the rule
“to prevent a plaintiff from blocking removal by joining as a
defendant a resident party against whom it does not intend to
proceed, and whom it does not even serve.” Arthur Hellman,
et al., Neutralizing the Strategem of “Snap Removal”: A
Proposed Amendment to the Judicial Code, 9 Fed. Cts. L. Rev.
103, 108 (2016) (quoting Sullivan v. Novartis Pharms. Corp.,
575 F. Supp. 2d 640, 645 (D.N.J. 2009)); see also Goodwin v.


Pa. 2012) (applying the plain meaning of § 1441(b), permitting
pre-service removal by an in-state defendant, and noting that if
the consequences of this result are “deemed to be bad public
policy, the remedy lies with Congress which, subject to
constitutional limitations, controls the scope of this court’s
subject matter jurisdiction and any right of removal”); with,
e.g., Sullivan v. Novartis Pharms. Corp., 575 F. Supp. 2d 640,
641–43, 654 (D.N.J. 2008) (concluding that literal
interpretation of the forum defendant rule would lead to an
absurd result and remanding the matter); Vivas v. Boeing Co.,
486 F. Supp. 2d 726, 734 (N.D. Ill. 2007) (remanding the
matter on the basis that “to allow a resident defendant to
remove a case before a plaintiff even has a chance to serve him
would provide a vehicle for defendants to manipulate the
operation of the removal statutes”).




                              11
Reynolds, 757 F.3d 1216, 1221 (11th Cir. 2014) (noting the
same).

        Citing this fraudulent-joinder rationale, Encompass
argues that it is “inconceivable” that Congress intended the
“properly joined and served” language to permit an in-state
defendant to remove an action by delaying formal service of
process. Encompass Br. 13–14. This argument is unavailing.
Congress’ inclusion of the phrase “properly joined and served”
addresses a specific problem — fraudulent joinder by a
plaintiff — with a bright-line rule. Permitting removal on the
facts of this case does not contravene the apparent purpose to
prohibit that particular tactic.3 Our interpretation does not defy
rationality or render the statute nonsensical or superfluous,
because: (1) it abides by the plain meaning of the text; (2) it
envisions a broader right of removal only in the narrow
circumstances where a defendant is aware of an action prior to
service of process with sufficient time to initiate removal;4 and

       3
         We are also mindful of the Supreme Court’s direction
that “by interpretation we should not defeat” Congress’
purpose of abridging the right of removal. See La Chemise
Lacoste v. Alligator Co., 506 F.2d 339, 344 (3d Cir. 1974)
(quoting Am. Fire & Cas. Co. v. Finn, 341 U.S. 6, 12 (1951)).
However, as we determined in a related context, we conclude
that this general rule is “not sufficient to displace the plain
meaning” of the statute. Delalla v. Hanover Ins., 660 F.3d 180,
189 (3d Cir. 2011) (considering language pertaining to
procedure for removal in 28 U.S.C. § 1446(b)).
       4
          We are aware of the concern that technological
advances since enactment of the forum defendant rule now
permit litigants to monitor dockets electronically, potentially
giving defendants an advantage in a race-to-the-courthouse




                               12
(3) it protects the statute’s goal without rendering any of the
language unnecessary. Thus, this result may be peculiar in that
it allows Stone Mansion to use pre-service machinations to
remove a case that it otherwise could not; however, the
outcome is not so outlandish as to constitute an absurd or
bizarre result.

        In short, Stone Mansion has availed itself of the plain
meaning of the statute, for which there is precedential support.
Encompass has not provided, nor have we otherwise
uncovered, an extraordinary showing of contrary legislative
intent. Furthermore, we do not perceive that the result in this
case rises to the level of the absurd or bizarre. There are simply
no grounds upon which we could substitute Encompass’
interpretation for the literal interpretation. Reasonable minds
might conclude that the procedural result demonstrates a need
for a change in the law; however, if such change is required, it
is Congress — not the Judiciary — that must act.

                                2.

       We next consider whether the District Court erred by
declining to remand the matter on grounds of preclusion.
Again, we conclude that it did not. Encompass argues that


removal scenario. However, the briefs fail to address this
concern, let alone argue that the practice is widespread. If a
significant number of potential defendants (1) electronically
monitor dockets; (2) possess the ability to quickly determine
whether to remove the matter before a would-be state court
plaintiff can serve process; and (3) remove the matter contrary
to Congress’ intent, the legislature is well-suited to address the
issue.




                               13
because Stone Mansion had agreed to accept service
electronically, it was precluded from arguing for removal on
grounds of incomplete service of process. Encompass Br. 18.
Encompass suggests that Stone Mansion’s “assurances . . . that
it would accept service were the only reason that Encompass
did not take steps to have Stone Mansion served by sheriff
pursuant to the Pennsylvania Rules of Civil Procedure” and
argues that Stone Mansion itself caused the lack of service.
Encompass Br. 19; Encompass Reply Br. 10. Stone Mansion
argues that although it agreed to accept electronic service, it
never indicated that it “would not avail itself of federal
jurisdiction.” Stone Mansion Br. 37.

       We are mindful, as Encompass points out in its briefs,
that the Pennsylvania Rules of Professional Conduct prohibit
lawyers from “engag[ing] in conduct involving dishonesty,
fraud, deceit or misrepresentation,” Pa. Rules of Prof. Conduct
8.4; however, we need not pass judgment on whether Stone
Mansion violated this rule, because Encompass has failed to
provide any support for the proposition that Stone Mansion’s
conduct carried preclusive effect.           We also discount
Encompass’ unsupported argument that Stone Mansion’s
agreement to accept service (the Pennsylvania state court
method) rather than to waive service (the federal court method)
required it to submit to state court jurisdiction. Finally, we
conclude that Encompass’ position is not saved by its emphasis
on the District Court’s finding that Stone Mansion agreed to
accept service of a state court complaint. By its nature,
removal of a matter from state to federal court presupposes the
existence of a state court complaint. Stone Mansion’s
statements of its willingness to accept electronic service did not
include language regarding its position on jurisdiction and
removal. For these reasons, we are unconvinced that Stone




                               14
Mansion’s conduct — even if unsavory — precludes it from
arguing that incomplete service permits removal. As a result,
the District Court’s order denying Encompass’ motion to
remand will be affirmed.

                               B.

       Having determined that the case was properly removed
to federal court, we turn next to whether the District Court
erred in granting Stone Mansion’s motion to dismiss. As noted
above, the District Court dismissed the claim because it
concluded that “the[r]e is no potential cognizable claim under
[the Pennsylvania Dram Shop law] as between
Viviani/Encompass and Stone Mansion,” and, as a result,
“there is likewise no claim for contribution.” App. 16.
Encompass argues that the UCATA provides for contribution
among joint tortfeasors, and that the language of the Dram
Shop law does not preclude recovery for contribution.

        In relevant part, the UCATA establishes that, as a
general rule, “[t]he right of contribution exists among joint
tort-feasors.” 42 Pa. Cons. Stat. § 8324(a). The statute also
provides that “[a] joint tort-feasor who enters into a settlement
with the injured person is not entitled to recover contribution
from another joint tort-feasor whose liability to the injured
person is not extinguished by the settlement.” Id. § 8324(c).
The Dram Shop law addresses a more specific area of state law,
providing:
        No licensee shall be liable to third persons on
        account of damages inflicted upon them off of
        the licensed premises by customers of the
        licensee unless the customer who inflicts the
        damages was sold, furnished or given liquor or




                               15
       malt or brewed beverages by the said licensee or
       his agent, servant or employee when the said
       customer was visibly intoxicated.

47 Pa. Stat. and Cons. Stat. § 4-497. In Pennsylvania, “[a]
violation of [the Dram Shop law] is deemed negligence per se.”
Johnson v. Harris, 615 A.2d 771, 775 (Pa. Super. Ct. 1992);
see also Detwiler v. Brumbaugh, 656 A.2d 944, 946 (Pa. Super.
Ct. 1995) (noting that § 4-497 does not create a cause of action,
but rather limits the licensee’s liability for breach of a duty “to
refrain from selling liquor to a visibly intoxicated individual”).

       On appeal, Stone Mansion argues that Encompass is
outside the “class of persons that Section 4-497 was designed
to protect.” Stone Mansion Br. 22. It relies primarily upon
Juszczyszyn v. Taiwo, 113 A.3d 853 (Pa. Super. Ct. 2015) in
support of that argument. That opinion, however, is inapposite.
The plaintiff in Juszczyszyn, a police officer who was injured
when he confronted an intoxicated patron in a bar, sought
recovery under § 4-497, not contribution under the UCATA.
Unlike that officer, Encompass does not claim that it suffered
an injury compensable under § 4-497, but rather contends that
Stone Mansion’s status as a joint tortfeasor in Hoey’s injury
makes Stone Mansion responsible for contribution under the
UCATA. Thus, the officer in Juszczyszyn is not analogous to
Encompass in this litigation.

        By its plain language, § 4-497 limits the liability of
liquor licensees in a specific manner: third persons like Hoey,
having been injured by a customer of the licensee, can only
recover from the licensee if it served alcohol to that customer
when he or she was visibly intoxicated. Nothing in that
language shields licensees from responsibility for contribution




                                16
among joint tortfeasors for the harm caused to protected third-
parties. It does not matter that Encompass is not in the class of
third parties envisioned in § 4-497 of the Dram Shop law.
Encompass is not seeking to recover against Stone Mansion
under § 4-497. Instead, because Encompass’ settlement
agreement with Hoey extinguished Stone Mansion’s potential
liability to her, Encompass is entitled to pursue a contribution
claim against Stone Mansion under the UCATA.

       As the Pennsylvania Superior Court has noted:

       The focus of the [UCATA] is on the relationship
       existing between tortfeasors rather than the
       manner in which several tortfeasors have been
       held liable to an injured claimant. In Puller v.
       Puller, [] 110 A.2d 175, 177 (1955), the
       [Pennsylvania] Supreme Court observed that
       “contribution is not a recovery for the tort . . . [,]
       but the enforcement of an equitable duty to share
       liability for the wrong done.”             Thus, a
       tortfeasor’s right to receive contribution from a
       joint tortfeasor derives not from his liability to
       the claimant but rather from the equitable
       principle that once the joint liability of several
       tortfeasors has been determined, it would be
       unfair to impose the financial burden of the
       plaintiff’s loss on one tortfeasor to the exclusion
       of the other. It matters not on which theory a
       tortfeasor has been held responsible for the tort
       committed against the plaintiff. So long as the
       party seeking contribution has paid in excess of
       his or her share of liability, it would be
       inequitable under the [UCATA] to deny that




                                17
      party’s right to contribution from a second
      tortfeasor who also contributed to the plaintiff’s
      injury.

Svetz v. Land Tool Co., 513 A.2d 403, 407 (Pa. Super. Ct.
1986) (emphasis added) (citations omitted). On these facts,
equity demands — and the Dram Shop Law does not prevent
— the possibility of contribution from the licensee to the
insurer of the intoxicated customer. This will encourage
insurers to settle claims and incentivize licensees to serve
alcohol responsibly, which will benefit Pennsylvania’s citizens
and promote the Dram Shop law’s aim of protecting society
from the negligent service of alcohol.

        In conclusion, Encompass does not argue that it is
entitled to recovery in tort against Stone Mansion. Such a
claim would likely fail pursuant to § 4-497’s limiting
provision. Instead, Encompass presents a distinct claim for
contribution under the UCATA. Pennsylvania’s Dram Shop
law does not prohibit this manner of recovery. Therefore, the
District Court erred by dismissing the case.

                             IV.

       For the foregoing reasons, we will affirm in part and
reverse in part.




                              18